Citation Nr: 1040543	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to August 31, 2006, for 
the assignment of a 100 percent rating for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to an increased 
evaluation for posttraumatic stress disorder (PTSD) was received 
on August 31, 2006.

2.  Total social and occupational impairment due to PTSD is not 
shown prior to October 5, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2006, for 
the assignment of a 100 percent rating for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  An October 2006 letter satisfied 
the duty to notify provisions, to include providing notice of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination had 
previously been provided in October 2007, on which the assignment 
of the 100 percent rating for PTSD was based.  38 C.F.R. 
§ 3.159(c) (4) (2010).  No examination was required with respect 
to the Veteran's claim for an earlier effective date; as noted 
below, an increase in disability is factually ascertainable is 
based on the evidence in the Veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

The effective date of an evaluation and award of compensation for 
an increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o) (1).  A claim is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).  VA must look to all communications from a claimant that 
may be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).  

The Veteran's claim of entitlement to an increased evaluation for 
PTSD was received by VA on August 31, 2006; under the general 
rule, this is the earliest possible effective date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o) (1).  However, 38 C.F.R. § 
3.400(o) (2) provides that where evidence of record dated within 
the one-year period preceding the date of receipt of the claim 
demonstrates a factually ascertainable increase in disability, 
the effective date of the award is the earliest date at which the 
increase was factually ascertainable.  38 U.S.C.A. § 5110(b) (2); 
38 C.F.R. § 3.400(0) (2); Harper v. Brown, 10 Vet. App. 125, 126 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

To merit a 100 percent evaluation prior to August 31, 2006, the 
evidence dated in the year prior to that date would have to show 
"total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name."  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  

August 2005 to September 2005 VA outpatient treatment records do 
not reflect treatment for PTSD.  An April 2006 VA psychiatric 
evaluation record revealed that the Veteran was a retired police 
officer; neither that record nor a May 2006 VA psychiatry note 
discussed the Veteran's social and occupational impairment, or 
indicate that the Veteran was experiencing persistent delusions, 
hallucinations, or suicidal or homicidal ideations, was 
disoriented, had severe memory loss, or was unable to complete 
his activities of daily living such as hygiene or cooking.  There 
is no other pertinent evidence dated in the year prior to the 
date of receipt of the Veteran's claim, August 31, 2006.  Thus, 
there is no basis for an effective date prior to August 31, 2006 
for the assignment of a 100 percent evaluation for PTSD. 

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an earlier effective date for the 
assignment of a 100 percent rating for PTSD is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to August 31, 2006, for the assignment of 
a 100 percent rating for PTSD, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


